Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOMEYA et al. (WO 2017/030116 – US 2018/0215885 for English Translation) and in further view of MATSUI et al. (2002/0179613).
	Regarding claims 1, 5-10, and 17, SOMEYA et al. discloses a foam molding resin and method for manufacturing foam molded article comprising:
	using foam extruder 1 and the split molds 14 shown in Fig.1. to extrude polymeric foam resin containing LDPE [0007];
	injecting foaming agent at inlet P located at the 0.5 L position [0043];Fig.1;
	the foam parison 13 is disposed between a pair of split molds 14 wherein air is blown into the cavity of the split molds 14 to perform blow molding and vacuum is applied in which the interior of the cavity of the split molds 14 is depressurized to mold foam parison 13 [0042]; Fig.1.
	SOMEYA et al. is silent to applying the vacuum first and then blowing the parison after as claimed.  However, SOMEYA et al. discloses that vacuum and blow molding can be used in combination and MATSUI et al. teaches a method of forming a molded article, such as a container wherein the injection material is supplied through a side gate and drawn into the mold cavity using a vacuum assist which creates a preform having a closed end with a smooth outer surface without gate marks or other vestiges of the injection molding process.  Thereafter, the preform is blow molded to form an article or container having a smooth outer surface adjacent to a closed end thereof (Abstract), [0048].  The vacuum assist helps to ensure that the resin or injection material reaches all areas of the cavity evenly, which in turn ensures that the resulting preform is free from significant defects (both superficial and internal) [0040].  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of SOMEYA 
	Regarding claim 2, SOMEYA et al. discloses the foaming agent is nitrogen [0039].
	Regarding 12, SOMEYA et al. discloses the average cell size of the foam article is 50 to 100 microns [0030].
	Regarding claim 13, SOMEYA et al. discloses the foam article is cylindrical [0041]; [0044].
	Regarding claims 14-15, SOMEYA et al. discloses the foam article has a diameter of 50 mm [0044] and a thickness of 5 mm [0044].


Claim 3-4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by SOMEYA et al. (WO 2017/030116 – US 2018/0215885 for English Translation) and MATSUI et al. (2002/0179613) as applied to claims 1, 2, 5-10, and 12-15 above.
	The teachings of SOMEYA et al. and MATSUI et al. are applied as described above for claims 1, 2, 5-10, and 12-15.
	Regarding claims 3-4, modified SOMEYA et al. is silent to the claimed amount of foaming agent.  However, SOMEYA et al. discloses that foaming magnification is carried out by changing the amount of foaming agent [0043].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to conduct routine experimentation to determine the optimum foaming or blowing agent amount because SOMEYA et al. teach that foaming agent can be varied to control the foaming 
	Regarding claim 16, modified SOMEYA et al. is silent to the claimed density reduction.  However, SOMEYA et al. discloses that changing the amount of foaming agent changes the foaming magnification [0043] and the article comprises low-density polyethylene with the foaming agent wherein the mass ratio of the low-density polyethylene and the high-density polyethylene is 2:8 to 8:2 [0014].  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of SOMEYA et al. to produce the article with the claimed density reduction since it has been held that where the general condition of a claim are disclosed, finding the optimal workable ranges involves only routine skill of one in the art (MPEP 2144).  Changing the amount of foaming agent would change the density of the article.  That is, the more foaming agent used, the less dense the article becomes.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over by SOMEYA et al. (WO 2017/030116 – US 2018/0215885 for English Translation) ) and MATSUI et al. (2002/0179613) as applied to claims 1, 2, 5-10, and 12-15 above, and in further view of ANDERSON et al. (2004/0115418).
	The teachings of SOMEYA et al. and MATSUI et al. are applied as described above for claims 1, 2, 5-10, and 12-15.
	Regarding claim 11, modified SOMEYA et al. is silent to adding additives to the polymeric mixture.  However, ANDERSON et al. discloses a method of forming foamed articles with additives in the polymeric mixture wherein such additives are PTFE that is 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742